Citation Nr: 1225162	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  06-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral optic atrophy.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney At Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to December 1973.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2006, the Veteran presented testimony before RO personnel; in July 2008, the Veteran presented testimony before the undersigned Veterans Law Judge sitting at the RO; transcripts of the hearings are of record.

A February 13, 2009 Board decision denied the claims on appeal.  The Veteran appealed the February 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 memorandum decision the Court vacated the Board's February 13, 2009 decision and remanded the case to the Board for further proceedings consistent with the Court's February 2011 decision.

This case was previously before the Board in November 2011.  The November 2011 Board decision reopened the claim of entitlement to service connection for bilateral optic atrophy and remanded that claim for additional development, to include affording the Veteran a VA examination that was conducted in February 2012.  The November 2011 Board decision also remanded the issue of entitlement to a TDIU.  The New Orleans, Louisiana RO now has jurisdiction of the case.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In February 2012 the Veteran underwent a VA audiological examination for the purpose of addressing the medical matters presented by this appeal.  The February 2012 VA examiner noted that the Veteran's optic atrophy was a pre-existing condition at the time of his induction.  In a March 2012 addendum the February 2102 VA examiner stated that the Veteran's optic atrophy was not aggravated by his military service.  The examiner did not provide an adequate rationale for the opinions.  The Board notes that the November 2011 remand instructions included a request that the examiner explain the rationale for all opinions 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Opinions should be supported by a well-reasoned rationale.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  In sum, the Board must remand for an adequate opinion that contains a well-reasoned rationale.

As the issue of entitlement to service connection for bilateral optic atrophy could impact the Veteran's TDIU claim, appellate consideration of the issue of entitlement to a TDIU is deferred, pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran (not already of record) for visual disability from August 2008 and associate them with the claims file (or Virtual VA file).

2.  The AOJ should furnish the Veteran's claims file to the examiner who conducted the February 2012 VA eye conditions examination.  The VA examiner should provide a well-reasoned rationale for the opinion that the Veteran's bilateral optic atrophy pre-existed his military service, and the examiner should also provide a well-reasoned rationale for the opinion that the Veteran's optic atrophy was not aggravated by his military service.  In providing the rationales, the examiner should include, as appropriate, specific references to relevant medical records and the Veteran's pertinent history.  The examiner should address the lay statements of the Veteran indicating that he experienced eye irritation in service when working with gunpowder and chemicals for which he received treatment in service and the August 2005 statement of a buddy indicating that he recalled that the Veteran's eye because infected from gunpowder.  If it is necessary to reexamine the Veteran in order to provide the requested opinions, that should be accomplished.

If the February 2012 VA examiner is not available, the AOJ should request another qualified examiner to review the claims file (and schedule another examination, if necessary) and provide the requested opinion.

3.  The AOJ should then readjudicate the issues of entitlement to service connection for bilateral optic atrophy and entitlement to a TDIU.  If either benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


